Case: 12-12014   Date Filed: 11/05/2014   Page: 1 of 6


                                                         [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 12-12014
                         Non-Argument Calendar
                       ________________________

                   D.C. Docket No. 6:02-cr-00008-BAE-1



UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

versus

WILLIAM ERIC GREEN,
a.k.a. Cuzzo,

                     Defendant - Appellant.

                       ________________________

                Appeal from the United States District Court
                   for the Southern District of Georgia
                      ________________________

                             (November 5, 2014)

Before ED CARNES, Chief Judge, TJOFLAT and FAY, Circuit Judges.

PER CURIAM:
                Case: 12-12014        Date Filed: 11/05/2014       Page: 2 of 6


       William Green, proceeding pro se, appeals the district court’s denial of his

18 U.S.C. § 3582(c)(2) motion to reduce his sentence. Green contends that he is

entitled to a reduced sentence based on Amendment 750 to the sentencing

guidelines and that, under the law of the case doctrine, the district court was

required to grant a sentence reduction under Amendment 750 because it had

granted one earlier under Amendment 706.

                                                I.

       On November 4, 2002, Green pleaded guilty to one count of conspiracy to

possess with the intent to distribute and conspiracy to distribute crack cocaine, in

violation of 21 U.S.C. § 846, and one count of carrying a firearm during and in

relation to a drug trafficking offense, in violation of 18 U.S.C. § 924(c)(1)(A).

Based on a total offense level of 34 1 and a criminal history category of V, 2 Green’s

advisory guidelines range for the drug offense was 235 to 240 months. The district

court imposed a sentence at the high end of the advisory guidelines (240 months)

and added the mandatory minimum 60 months for the firearms offense, for a total

sentence of 300 months imprisonment.


   1
      At sentencing, Green objected to the drug quantity determination of 567 grams, and the
district court overruled the objection. Green appealed his sentence and challenged the drug
quantity determination and we affirmed. United States v. Green, 87 F. App’x 712 (11th Cir.
2012) (Table).
   2
     Green’s criminal history included convictions for possession of cocaine, aggravated assault,
aggravated battery, robbery by intimidation, obstruction of an officer, and possession of a sawed-
off shotgun.
                                                2
              Case: 12-12014     Date Filed: 11/05/2014    Page: 3 of 6


      On March 12, 2008, Green filed his first § 3582(c)(2) motion to reduce his

sentence, asserting generally that amendments to the sentencing guidelines

provided a basis for relief. In granting Green’s motion, the district court

determined that Amendment 706 — which reduced the base offense levels for

crimes involving crack cocaine — applied to Green’s case retroactively. The court

reduced Green’s total offense level to 32, calculated an amended advisory

guidelines range of 188 to 235 months, and re-sentenced Green to 235 months plus

60 months for the firearms offense, for a total sentence of 295 months. Green

moved for reconsideration of the extent of the reduction and the district court

denied the motion. This Court affirmed. United States v. Green, 347 F. App’x 420

(11th Cir. 2009).

      On December 6, 2011, Green filed his second § 3582(c)(2) motion, asserting

that his sentence should be reduced under Amendment 750, which altered the crack

cocaine quantity tables listed in U.S.S.G. § 2D1.1(c). In deciding Green’s motion,

the district court acknowledged that Amendment 750 reduced Green’s total offense

level to 30 and his advisory guidelines range to 151 to 188 months. Nonetheless,

the court found that a sentence reduction was not appropriate, reasoning as follows:

      A review of this defendant’s record plainly shows that the 295-month
      sentence he is presently serving is richly deserved. The defendant was
      attributed with over .5 kilogram of crack cocaine, which he stashed in
      or sold from at least three residences. Numerous firearms were
      stashed at these homes as well, including several assault weapons. The
      homes in which these firearms were found were occupied by, and/or
                                          3
              Case: 12-12014     Date Filed: 11/05/2014    Page: 4 of 6


      frequented by, several children. This defendant was deeply immersed
      in drug trafficking and it is clear that the public needs to be protected
      from him as long as possible.

The court denied Green’s motion. The court also denied his motion for

reconsideration, noting that its previous order had “made plain [the court’s]

perception that [Green] is a dangerous individual, from whom the public should be

protected as long as possible, pursuant to 18 U.S.C. § 3553(a).”

      This is Green’s appeal.

                                         II.

      We review only for abuse of discretion a district court’s denial of a

§ 3582(c)(2) motion for a sentence reduction. United States v. Webb, 565 F.3d
789, 792 (11th Cir. 2009).

      When the Sentencing Commission makes retroactive changes to the

sentencing guidelines under 28 U.S.C. § 994(o), a district court has discretion to

reduce any sentence that was imposed “based on” the unaltered guidelines. 18

U.S.C. § 3582(c)(2). Before granting such a reduction, however, the district court

must engage in a two-part analysis. United States v. Bravo, 203 F.3d 778, 780

(11th Cir. 2000). First, the court must recalculate the sentence under the amended

guidelines. See id. Second, the court must “decide whether, in its discretion, it

will elect to impose the newly calculated sentence under the amended guidelines or

retain the original sentence.” Id. at 781. This decision should take into account the


                                          4
              Case: 12-12014     Date Filed: 11/05/2014    Page: 5 of 6


statutory factors in 18 U.S.C. § 3553(a), which include the nature and

circumstances of the offense, the history and characteristics of the defendant, and

the need to protect the public. See United States v. Talley, 431 F.3d 784, 787–88

(11th Cir. 2005) (citing 18 U.S.C. § 3553(a)). The court is not required to discuss

every § 3553(a) factor as long as the record reflects that the pertinent factors were

considered. United States v. Williams, 557 F.3d 1254, 1256 (11th Cir. 2009).

      Here, the district court did not abuse its discretion by denying Green’s

§ 3582(c)(2) motion. The court followed the two-part analysis, first correctly

calculating Green’s sentence under the amended guidelines and then considering

whether to impose a new sentence or retain the original sentence. The court cited

the § 3553(a) factors and explained that its decision to retain the original sentence

was influenced by the amount of cocaine involved in the offense, the number and

type of weapons found in the drug houses (all of which were occupied by

children), the fact that Green was “deeply immersed in drug trafficking,” and the

need to protect the public. Those are all valid sentencing considerations, and this

Court will not second-guess them. See United States v. Langston, 590 F.3d 1226,

1237 (11th Cir. 2009) (“The weight to be accorded any given § 3553(a) factor is a

matter committed to the sound discretion of the district court, and we will not

substitute our judgment in weighing the relevant factors.”) (quotation marks

omitted).


                                          5
                  Case: 12-12014      Date Filed: 11/05/2014      Page: 6 of 6


         Also, the district court was not required by the law of the case doctrine to

grant Green’s second § 3582(c)(2) motion simply because it granted his first. The

law of the case doctrine, which prevents relitigation of an issue that has been

decided at an earlier stage of the same proceeding,3 has no application where, as

here, a defendant seeks a second sentence reduction based on a different

amendment to the sentencing guidelines. Cf. United States v. Vautier, 144 F.3d
756, 762 (11th Cir. 1998) (“[T]he district court’s discretionary decision to depart

from the amended guidelines range is not dictated or mandated by either its prior

decision to depart or the extent of the prior departure.”). The district court did not

abuse its discretion when it decided that a further reduction of Green’s sentence

was not warranted.

         AFFIRMED.




   3
       See United States v. Tamayo, 80 F.3d 1514, 1520 (11th Cir. 1996).
                                                6